Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 1 of 22 PagelD #: 1

AO 1 Of(Rey. 04/10) Application for a Search Warrant

 

 

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

  

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

IPhone, Model X, assigned to number 304-382-1266,
bearing the serial number DNQVP3J9JCLF, obtained
from NEDELTCHO VLADIMIMIROV

APPLICATION FOR A SEARCH WARRANT

“RORY L. PERRY Il, CLERK
U.S, District Court
Southern District of West Virginia

Case No. 2:20-mj-00019

OSHYF$ Mm’”Y’* Ya’

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

pr Baie py seanereg and give its location):

located in the Southern District of West Virginia , there is now concealed (identify the
person or describe the property to be seized):
See Attachment "B"

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
M property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC 1341, 1343, 1349, Mail/wire fraud, money laundering, transfer of stolen goods, and conspiracy to
1956, 1957, 2314 violate those statutes

The application is based on these facts:

wo Continued on the attached sheet.

om Delayed notice of 30 days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Toe orn

Applicant’s signature

 

 

Terry Hedrick, Special Agent USSS

Printed name and title

 

   

 

 

Sworn to before me and signed in my presence, a \ \ . oo ee
Feb ASS 2027 ——_ | WV
Date: fa) «' Se 02D f ATOM, = bw ‘
/ /Tudge’s signature — SN =
City and state: Charleston, West Virginia ae, —~.. Dwane L. Tinsley , United States Magistrate Judge SY
Printed name and title

 
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 2 of 22 PagelD #: 2

AFFIDAVIT IN SUPPORT OF AN APPLICATION
UNDER RULE 41 FOR A WARRANT TO SEARCH AND SEIZE

 

 

STATE OF WEST VIRGINIA
COUNTY OF KANAWHA, to-wit:

I, Terry Hedrick, being first duly sworn, hereby depose and
state as follows:

INTRODUCTION AND AGENT BACKGROUND

 

1. I make this affidavit in support of an application
under Rule 41 of the Federal Rules of Criminal Procedure for a
search warrant authorizing the examination of property—an
electronic device described in Attachment A and the extraction
from that property of electronically stored information
described in Attachment B.

2. I am a duly sworn Special Agent of the United States
Secret Service (USSS), having been so employed since October
2004 and having been in law enforcement since January 1989. My
investigative duties focus primarily on conducting criminal
investigations involving counterfeiting of United States
currency, forgery, bank fraud, false loan applications, wire
fraud, credit card fraud, false identification, other financial
crime investigations, and protective intelligence/threat

investigations.
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 3 of 22 PagelD #: 3

3. This affidavit is intended to show only that there is
sufficient probable cause for the requested warrant and does not
set forth all of my knowledge about this matter. The warrant is
requested to search the listed devices for evidence that relates
to violations of Title 18, United States Code, Sections 1341
(mail fraud), 1343 (Wire Fraud), 1349 (conspiracy), and 1956-
1957 (Money Laundering).

4, Based on my training, experience, and research, and
from consulting the manufacturer’s advertisements and product
technical specifications available online, I know that the
Device has capabilities that allows it to search and store
information. In my training and experience, examining data
stored on devices of this type can uncover, among other things,
evidence related to the offenses being investigated and evidence
that reveals or suggests who possessed or used the device.

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

5. The property to be searched is a personal IPhone
smartphone device (hereinafter, the “Device”) which was in the
possession of NEDELTCHO VLADIMIROV (hereinafter “VLADIMIROV”),
during his arrest at 5429 Hillbrook Drive, Cross Lanes, WV
25313, on February 10, 2020.

6. The Device, more particularly described in Attachment

A, is currently in the possession of the U.S. Secret Service,
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 4 of 22 PagelD #: 4

300 Summers Street, Charleston, WV 25301. I seek this warrant
out to be certain that an examination of the Device will comply
with the Fourth Amendment and other applicable laws.

7. The applied-for warrant would authorize the forensic
examination of the Device for the purpose of identifying
electronically stored data, more particularly described in
Attachment B.

PROBABLE CAUSE

8. Since approximately December 2018, the United States
Secret Service, the West Virginia State Police, Bureau of
Criminal Investigation, the Putnam County Sheriff’s Office, and
the South Charleston Police Department (SCPD), together with
Organized Retail Crimes (ORC) investigators from Kroger, CVS
Pharmacy (CVS), and Target Corporation (Target), have been
investigating VLADIMIROV for violations of 18 U.S.C. §§ 1341
(mail fraud), 1343 (wire fraud), 1349 (conspiracy), 1956-1957
(money laundering), and 2314 (transfer of stolen goods). These
violations arise from VLADIMIROV’s operation of a fraudulent
scheme involving the interstate shipment of stolen goods.

9. As part of the scheme, VLADIMIROV has enlisted a crew
of “boosters” who steal the merchandise from local retail stores
and sell the stolen merchandise to VLADMIROV, who then sells the
stolen merchandise on online marketplaces such as eBay at a much

higher price. Boosters usually have very specific items in mind
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 5 of 22 PagelD #: 5

when perpetrating their schemes; usually driven at the direction
of a fencing operation orchestrated by VLADIMIROV. Heavily
targeted items tend to be those that are in high demand and of a
high value relative to their size, ease of theft and
profitability on the secondary market. Many of the known
boosters are drug users addicted to controlled substances, who
use the money received from VLADMIROV to support their drug
habits.

BACKGROUND: ORIGIN OF INVESTIGATION

 

10. In November 2018, a CVS store in Hurricane, West
Virginia, was impacted by a booster targeting Prevagen memory
pills, which is an item commonly stolen and re-sold in fencing
operations. Based on this information, a notice advising law
enforcement and retail partners in the local area to “be on the
lookout” (BOLO) for the subject was issued. Target Market
Investigator Nicholas Niehaus (MI Niehaus) later contacted CVS
Pharmacy ORC Manager Jose Varela and stated the same subject
booster from the BOLO had also impacted Target stores in the
Southern District of West Virginia area for several months.

ll. From on or about September 10, 2018 to on or about
December 29, 2018, known boosters Jonathan Marcus (hereinafter
“Marcus”) and Steven Anderson (hereinafter “Anderson”) impacted
South Charleston and Barboursville Target stores on multiple

occasions for an estimated loss to Target of $1,500. Target
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 6 of 22 PagelD #: 6

Asset Protection ultimately identified the booster through an
apprehension of Steven Anderson. Anderson was known to travel
with Jonathan Marcus, who had also been identified through an
apprehension.

12. During the booster interview, Marcus indicated to MI
Niehaus that the two men would take the stolen merchandise to a
local fencer known only as “Ned,” who was later identified as
NEDELTCHO VLADIMIROV. Based on information developed in the
interview with Marcus and by investigators subsequent to the
interview, it is believed that VLADIMIROV has 15-20 drug users
“boosting” for him. VLADIMIROV communicates with boosters by
phone or electronic messaging service to provide lists of
targeted items to the boosters. Following a theft, VLADIMIROV
typically meets the booster at the Speedway convenience store
and gas station located at 5296 Big Tyler Road, Charleston, West
Virginia, which is 1.5 miles from the VLADMIROV’s residence.
VLADIMIROV pays boosters anywhere from 10%-40% of the retail
value of the stolen item.

13. In January 2019, MI Niehaus and ORC Manager Varela met
with detectives with the SCPD. MI Niehaus and ORC Manager Varela
provided detectives with the SCPD with the factual background of
their investigation to that point, and the SCPD began their own
investigation into prior retail theft arrests in their

Jurisdiction. The SCPD determined that numerous arrest
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 7 of 22 PagelD #: 7

interviews were consistent and implicated VLADIMIROV as the
suspected fencing operator in the South Charleston area.
BACKGROUND: BOOSTER APPREHENSIONS

14. On December 29, 2018, Marcus was apprehended at the
South Charleston Target store for theft of two Nest Cameras
valued at $338.00. During the post-apprehension interview,
Marcus indicated he was stealing the items to sell to
VLADIMIROV, who buys stolen product from multiple subjects to
resell online.

15. On September 11, 2019, Stephanie Miller (hereinafter
“Miller”) was apprehended at South Charleston, West Virginia,
Target store for theft of a purse. During the interview, Miller
indicated she steals items from area retail stores to sell to
VLADIMIROV. Miller stated multiple subjects, herself included
are sent lists from VLADIMIROV. Miller steals and sells the
items to VLADIMIROV to support their drug habits.

BACKGROUND: SURVEILLANCE

 

16. Based on information received from retail
investigators conducting interviews on theft subjects from
Target located at 30 RHL Blvd South Charleston, West Virginia,
investigators conducted surveillance of VLADIMIROV on three
separate occasions: February 19-21, 2019, May 21-24, 2019, and
October 22-24, 2019. Investigators observed VLADIMIROV shipping

multiple packages a day at the post office located at the
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 8 of 22 PagelD #: 8

intersection of Doc Bailey and Big Tyler Rd in Cross Lanes, West
Virginia, as well as the FedEx location in Cross Lanes, West
Virginia.

17. VLADIMIROV was observed on three occasions by Target,
CVS, and SCPD investigators meeting subjects to purchase items
in his Black BMW bearing West Virginia License Plate NNJ878. On
almost every occasion, VLADIMIROV would travel to the U.S. Post
Office located at 5306 Big Tyler Road, Charleston, West
Virginia, in the early to mid-afternoon time. VLADIMIROV was
seen meeting with known boosters and conducting transactions in
public parking lots in Cross Lanes and Teas Valley, West
Virginia. Detectives and Retail investigators have observed
VLADIMITIROV conduct multiple meetings with subjects known for
theft activity in the Charleston, West Virginia area. VLADIMIROV
conducts these transactions from inside his black 2004 BMW.

18. On October 23, 2019, surveillance was conducted of
VLADIMTROV at the U.S. Post Office located at 5306 Big Tyler
Road, Charleston, West Virginia. At 2:39 p.m., VLADIMIROV
arrived at the post office in his black 2004 BMW bearing West
Virginia license plate number NNJ878. VLADIMIROV entered the
Post Office with several packages. At 2:41 p.m., VLADIMIROV
exited the Post Office, returned to his vehicle, and left the
property. Mobile surveillance was established at that time. At

2:57 p.m., VLADIMIROV arrived at the McDonald’s restaurant
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 9 of 22 PagelD #: 9

located at 4175 WV-34, Hurricane, West Virginia. At 2:59 p.m.,
VLADIMITROV remained in the black 2004 BMW, and a white female
with a yellow sweatshirt and black backpack was observed on foot
walking from behind the McDonald’s approached and then entered
the passenger side of the vehicle.

BACKGROUND: EBAY SALES

 

19. After validating information received from theft
suspects and confidential informants provided by the SCPD and
Putnam County Sheriff’s Office, investigators contacted the eBay
Investigations Unit in an attempt to identify the eBay account
being used by VLADIMIROV. Investigators provided eBay with known
identifiers of VLADIMIROV and were able to identify an active
eBay account under his control: nedined. Based on these
Findings, investigators requested all transaction/sales data for
the account from October 30, 2017 to October 29, 2019.

20. Review of the items being sold by VLADIMIROV on eBay
include a multitude of categories: vitamins, over-the-counter
medications, personal care items, electronics, pet-related
items, tools, kitchen products, toys, RING doorbell systems, and
home care items, among others.

21. From October 30, 2017 to October 29, 2019,
approximately 3,676 items were sold on eBay by VLADIMIROV to

buyers throughout both the United States and internationally.
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 10 of 22 PagelD #: 10

VLADIMIROV’S sales on EBay totaled $369,818.62 during this
timeframe.

22. Most recently, an updated request for information was
completed for eBay listing data from January 22, 2019 to January
22, 2020. In that time, VLADIMIROV listed and sold 1,761 items.
During that time frame, VLADIMIROV’s eBay’ sales totaled
$200,897.23.

23. Investigators have analyzed VLADIMIROV’S eBay account
and were able to correlate reports of stolen items with items
listed on VLADIMIROV’s eBay account within days of theft
offenses. Utilizing shortage inventory counts, items missing
from Target, CVS, and Kroger stores were identified as being
listed for sale or already sold on VLADIMIROV’s account.

24, Investigators have continued to monitor known theft
reports and can correlate theft incidents by subjects known to
sell to VLADIMIROV with exact items being listed on VLADIMIROV’s
eBay account.

25. As of January 23, 2020, VLADIMIROV has had over 3,400
items listed for sale on his eBay account.

BACKGROUND: FINANCIAL INVESTIGATION

 

26. VLADIMIROV’s bank accounts at City National Bank for
the period December 2017 to November 2019 were analyzed, and the

following information was derived:
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 11 of 22 PagelD #: 11

(a) Account # XXX8889 -— VLADIMIROV deposited numerous
Postal money order, pay pal transfers, raise.com transfers
(Raise.com is an e-commerce platform owned and operated by
Raise that enables third-party sellers to sell new or used
Gift Cards on a fixed-price online marketplace alongside
Raise's regular offerings), and currency; VLADIMIROV
withdraws a lot of money in currency out of this account,
as evidenced by him taking out over $76,000 from ATM
withdrawals. Investigators believe this is some of the
currency he used to pay for stolen goods from the boosters.

(b) A majority of the deposits into this account are from
PayPal. PayPal is the avenue that processes payments when
merchandise is bought and sold on EBay. These PayPal
deposits totaled over $263,000.00.

(c) VLADIMIROV transferred over $250,000 from this City
National Bank account to his savings account at City
National Bank (Account# 9110074623).

(d) Total Deposits to VLADIMIROV’S Acct XXX8889 at City
National Bank totaled over $420,000.00.

(e) Over $272,000 was transferred to VLADIMIROV’s Savings
account at City National Bank ($155,000 was later
transferred back to VLADIMIROV’S acct # 8889 at City
National Bank, and he then wrote a check to transfer
$150,000 to his account at JP Morgan Chase Bank).

BACKGROUND: CONTROLLED SALES

 

27. On January 23, 2020, Confidential Informant 18-8400-
009 (CI), also known as “John,” made a controlled phone call to
VLADIMIROV. The CI told VLADMIROV that he had two Phillips
Norelco electric razors from Target, and a meeting was set up at
the Speedway parking lot at 5296 Big Tyler Rd, Charleston, West
Virginia. Task Force Officer (TFO) K.A. Davis with the Violent
Crime and Drug Task Force West drove the CI to the meeting

location. VLADIMIROV arrived on scene in his black 2004 BMW, and

LO
Case 2:20-mj-00019 Document1 Filed 02/18/20 Page 12 of 22 PagelD #: 12

the CI got into the passenger side of the vehicle with him.
VLADIMIROV looked at the items and paid the CI $40. The CI then
exited the vehicle, reentered the undercover vehicle with TFO
Davis. The CI delivered the U.S. currency to TFO Davis and was
debriefed.

28. On January 28, 2020, TFO Davis, acting in an
undercover capacity, made a controlled phone call to VLADIMIROV.
TFO Davis claimed to be friends with “John” and told VLADIMIROV
that he had a RING doorbell. VLADIMIROV agreed to meet TFO Davis
at the Speedway parking lot at 5296 Big Tyler Rd, Charleston,
West Virginia. VLADIMIROV arrived on scene in his black 2004
BMW, and TFO Davis entered the vehicle with him. TFO Davis
produced the stolen Ring door bell system and stated, “I don't
know how much I get can get for this.” VLADIMIROV then used his
mobile electronic device to look up the item on eBay and told
TFO Davis he could pay him $35. TFO Davis agreed. TFO Davis then
told VLADIMIROV that he wanted to make more money and asked what
items VLADIMIROV wanted. VLADIMIROV stated that the more
expensive the item the more TFO Davis would get paid. VLADIMIROV
indicated that he was looking for Apple products like IPad
Pro's.

29. On January 29, 2020, TFO Davis, acting in an
undercover capacity, made a controlled phone call to VLADIMIROV.

TFO Davis told VLADIMIROV that he had some more items to sell.

11
Case 2:20-mj-00019 Document1 Filed 02/18/20 Page 13 of 22 PagelD #: 13

VLADIMTROV agreed to meet TFO Davis at the Speedway parking lot
at 5296 Big Tyler Rd, Charleston, West Virginia. VLADIMIROV
arrived on scene in his black 2004 BMW, and TFO Davis entered
the vehicle with him. TFO Davis produced the stolen tooth
brushes and stated “I got these from CVS and the tag on the
shelf said they were $150.00.” VLADIMIROV then became very
suspicious and asked to see TFO Davis’s phone. VLADIMIROV asked
what kind of phone it was, and TFO Davis responded that he did
not know because it was a phone his mom gave him and it is on
her plan. VLADIMIROV then asked to see the phone. TFO Davis
handed VLADIMIROV the phone. VLADIMIROV then inspected it by
examining the call history and text messages as well as cycling
through the applications. VLADIMIROV then closed all of the
applications running on the phone, which cancelled the covert
recording application that was recording the controlled sale.
VLADIMTROV then told TFO Davis that he did not know if he wanted
the electric toothbrushes because he sells all the merchandise
on eBay, and other eBay listings had the item listed at $35.00.
After some deliberation, VLADIMIROV decided that he could give
TFO Davis $30 for the electric tooth brushes. TFO Davis then
stated that he would call VLADIMIROV again tomorrow, and
VLADIMTROV agreed that would be fine. No audio or video of this

controlled sale was obtained due to technical difficulties.

12
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 14 of 22 PagelD #: 14

30.

following

a.

TECHNICAL TERMS
Based on my training and experience, I use the
technical terms to convey the following meanings:

Wireless telephone: A wireless telephone (or mobile
telephone, or cellular telephone) is a handheld
wireless device used for voice and data communication
through radio signals. These telephones send signals
through networks of transmitter/receivers, enabling
communication with other wireless telephones or
traditional “land line” telephones. A wireless
telephone usually contains a “call log,” which records
the telephone number, date, and time of calls made to
and from the phone. In addition to enabling voice
communications, wireless telephones offer a broad
range of capabilities. These capabilities include:
storing names and phone numbers in electronic “address
books;” sending, receiving, and storing text messages
and e-mail; taking, sending, receiving, and storing
still photographs and moving video; storing and
playing back audio files; storing dates, appointments,
and other information on personal calendars; and
accessing and downloading information from the
Internet. Wireless telephones may also include global
positioning system (“GPS”) technology for determining
the location of the device.

. GPS: A GPS navigation device uses the Global

Positioning System to display its current location.
It often contains records of the locations where it
has been. Some GPS navigation devices can give a user
driving or walking directions to another location.
These devices can contain records of the addresses or
locations involved in such navigation. The Global
Positioning System (generally abbreviated “GPS”)
consists of 24 NAVSTAR satellites orbiting the Earth.
Bach satellite contains an extremely accurate clock.
Each satellite repeatedly transmits by radio a
mathematical representation of the current time,

combined with a special sequence of numbers. These
signals are sent by radio, using specifications that
are publicly available. A GPS antenna on Earth can
receive those signals. When a GPS antenna receives

signals from at least four satellites, a computer
connected to that antenna can mathematically calculate

13
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 15 of 22 PagelD #: 15

31.

know that

the antenna’s latitude, longitude, and sometimes
altitude with a high level of precision.

. IP Address: An Internet Protocol address (or simply

“TP address”) is a unique numeric address used by
computers on the Internet. An IP address is a series
of four numbers, each in the range 0-255, separated by
periods (e.g., 121.56.97.178). Every computer
attached to the Internet computer must be assigned an
IP address so that Internet traffic sent from and
directed to that computer may be directed properly
from its source to its destination. Most Internet
service providers control a range of IP addresses.
some computers have static-that is, long-term—IP
addresses, while other computers have dynamic~that is,
frequently changed-IP addresses.

. Internet: The Internet is a global network of
computers and other electronic devices that
communicate with each other. Due to the structure of

the Internet, connections between devices on the
Internet often cross state and international borders,
even when the devices communicating with each other
are in the same state.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

 

Based on my knowledge, training, and experience, I

electronic devices can store information for long

periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on such

devices.

forensics

32.

were once

least the

This information can sometimes be recovered with
tools.

There is probable cause to believe that things that
stored on the Device may still be stored there, for at

following reasons:

. Based on my knowledge, training, and experience, I

know that computer files or remnants of such files can

14
Case 2:20-mj-00019 Document1 Filed 02/18/20 Page 16 of 22 PagelD #: 16

be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed
via the Internet. Electronic files downloaded to a
storage medium can be stored for years at little or no
cost. Even when files have been deleted, they can be
recovered months or years later using forensic tools.
This is so because when a person “deletes” a file ona
computer, the data contained in the file does not
actually disappear; rather, that data remains on the
storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted
files, may reside in free space or slack space—that

is, in space on the storage medium that is not
currently being used by an active file-for long
periods of time before they are overwritten. Tn

addition, a computer’s operating system may also keep
a record of deleted data in a “swap” or “recovery”
file.

c. Wholly apart from user-generated files, computer
storage media—in particular, computers’ internal hard
drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has
used it. To give a few examples, this forensic
evidence can take the form of operating system
configurations, artifacts from operating system or
application operation, file system data structures,
and virtual memory “swap” or paging files. Computer
users typically do not erase or delete this evidence,
because special software is typically required for
that task. However, it is technically possible to
delete this information.

d. Similarly, files that have been viewed via the
Internet are sometimes automatically downloaded into a
temporary Internet directory or “cache.”

33. Forensic evidence. As further described in Attachment
B, this application seeks permission to locate not only
electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the Device was used, the

15
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 17 of 22 PagelD #: 17

purpose of its use, who used it, and when. There is probable
cause to believe that this forensic electronic evidence might be
on the Device because:

a. Data on the storage medium can provide evidence of a
file that was once on the storage medium but has since
been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a
word processing file). Virtual memory paging systems
can leave traces of information on the storage medium
that show what tasks and processes were recently
active. Web browsers, e-mail programs, and chat
programs store configuration information on the
storage medium that can reveal information such as
online nicknames and passwords. Operating systems can
record additional information, such as the attachment
of peripherals, the attachment of USB flash storage
devices or other external storage media, and the times
the computer was in use. Computer file systems can
record information about the dates files were created
and the sequence in which they were created.

b. Forensic evidence on a device can also indicate who
has used or controlled the device. This “user
attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search
warrant at a residence.

c. A person with appropriate familiarity with how an
electronic device works may, after examining this
forensic evidence in its proper context, be able to
draw conclusions about how electronic devices were
used, the purpose of their use, who used them, and
when.

d. The process of identifying the exact electronically
stored information on a storage medium that are
necessary to draw an accurate conclusion is a dynamic

process. Electronic evidence is not always data that
can be merely reviewed by a review team and passed
along to investigators. Whether data stored on a

computer is evidence may depend on other information
stored on the computer and the application of
knowledge about how a computer behaves. Therefore,

16
Case 2:20-mj-00019 Document1 Filed 02/18/20 Page 18 of 22 PagelD #: 18

contextual information necessary to understand other
evidence also falls within the scope of the warrant.

e. Further, in finding evidence of how a device was used,
the purpose of its use, who used it, and when,
sometimes it is necessary to establish that a
particular thing is not present on a storage medium.

34. Nature of examination, Based on the foregoing, and
consistent with Rule 41(e) (2) (B), the warrant I am applying
for would permit the examination of the Device consistent with
the warrant. The examination may require authorities to employ
techniques, including but not limited to computer-assisted scans
of the entire medium, that might expose many parts of the Device
to human inspection in order to determine whether it is evidence
described by the warrant.

35. Manner of execution. Because this warrant seeks only
permission to examine devices already in law enforcement’s
possession, the execution of this warrant does not involve the
physical intrusion onto a premise. Consequently, I submit there

is reasonable cause for the Court to authorize execution of the

warrant at any time in the day or night.

17
Case 2:20-mj-00019 Document1 Filed 02/18/20 Page 19 of 22 PagelD #: 19

CONCLUSION
36. I submit that this affidavit supports probable cause
for a search warrant authorizing the examination of the Device
described in Attachment A to seek the items described in
Attachment B.
Further your affiant sayeth naught.

Lo «hi

SPECIAL AGENT TERRY HEDRICK,
UNITED STATES SECRET SERVICE

Sworn to before me, and subscribed in my presence, this 13%

Day of February, 2020.

pase SZ bs,

THE HONORABLE DWANE D2~EINSLE
___ UNITED STATES MAGISTRATE JUDGE

 

18
Case 2:20-mj-00019 Document1 Filed 02/18/20 Page 20 of 22 PagelD #: 20

ATTACHMENT A
1. The property to be searched is as follows: an IPhone
Model X smartphone, assigned to number 304-382-1266, bearing the
serial number DNOQVP3J9JCLF, encased in red otter box protective
covering, and currently located in the possession of the U.S.

Secret Service, 300 Summers Street, Charleston, WV 25301.
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 21 of 22 PagelD #: 21

1.

ATTACHMENT B

All records on the Device described in Attachment A

that relate to violations of Title 18, United States Code,

Sections

1341 (mail fraud), 1343 (Wire Fraud), 1349

(conspiracy), and 1956-1957 (Money Laundering), since on or

about October 30, 2017, including:

a.

Lists of co-conspirators and related identifying
information;

. Transactions and prices concerning stolen items, as

well as dates, places, and amounts of specific
transactions;

. Any information related to sources of stolen items

(including names, addresses, phone numbers, or any

other identifying information), including but not
limited to known sources Brian Kearsey, Johnathan
Chapman, Kayla Burgess, Jonathan Marcus, Steven

Anderson, Mike Doss, Shawn Patrick, Kayla Powell,
Cassidy Wentz, Brittany Sierra, Sarah Payne, Stephanie
Miller, and Danielle Utt;

. Any information recording VLADIMIROV’s schedule or

travel from October 30, 2017 to the present;

- All bank records, checks, credit card bills, account

information, and other financial records;

. All eBay and Paypal records;

- Any record of a business locations or other addressed

which would identify recent travel history of all the
above including internet search, any map program,
and/or GPS information found on the Device.

. Any email, text message, or voice mail message via

text, found on the Device which would identify persons
to whom VLADIMIROV exchanged United States currency
during a business or personal monetary transaction of
any kind.
Case 2:20-mj-00019 Document 1 Filed 02/18/20 Page 22 of 22 PagelD #: 22

1. Any photographs or identifying information of
potential co-conspirators.

2. Evidence of user attribution showing who used or owned
the Device at the time the things described in this warrant were
created, edited, or deleted, such as logs, phonebooks, saved
usernames and passwords, documents, and browsing history;

3. Records of Internet activity, including firewall logs,
caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Internet
search engine, and records of user-typed web addresses.

4, As used above, the terms “records” and
“information” include all of the foregoing items of evidence in
whatever form and by whatever means they may have been created
or stored, including any form of computer or electronic storage
(such as flash memory or other media that can store data) and

any photographic form.
